In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1023V
                                     Filed: October 6, 2016
                                          Unpublished

****************************
BIANCA PEREZ,                            *
                                         *
                     Petitioner,         *    Damages Decision Based on Proffer;
v.                                       *    Measles, Mumps, and Rubella (“MMR”)
                                         *    Vaccine; Meningococcal Vaccine;
SECRETARY OF HEALTH                      *    Cellulitis; Special Processing Unit
AND HUMAN SERVICES,                      *    (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
William I. Goldsmith, Goldsmith & Hull, APC, Northridge, CA, for petitioner.
Debra A. Begley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On September 14, 2015, a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act” or
“Program”) was filed on behalf of the petitioner, who at the time was a minor. Petitioner
is now a competent adult. It was alleged that petitioner suffered cellulitis caused in fact
by the measles, mumps, and rubella (“MMR”) and meningococcal vaccines, which she
received on February 11, 2015. Petition at ¶¶ 3, 15. The case was assigned to the
Special Processing Unit (“SPU”) of the Office of Special Masters.

        On December 10, 2015, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for cellulitis. On October 6, 2016, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$47,356.00. Proffer at 1. In the Proffer, respondent represented that petitioner agrees


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $47,356.00 in the form of a check payable to
petitioner, Bianca Perez. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

*************************************
BIANCA PEREZ,                       *
                                    *
                  Petitioner,       *                        No. 15-1023V
                                    *                        Chief Special Master
v.                                  *                        Nora Beth Dorsey
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       The Court issued a Ruling on Entitlement on December 10, 2015. Based upon the

evidence of record, respondent proffers that petitioner should be awarded $47,356.00, which

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a).1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $47,356.00, in the form of a check payable to petitioner. Petitioner agrees.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General




1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                             C. SALVATORE D’ALESSIO
                             Acting Director
                             Torts Branch, Civil Division

                             CATHARINE E. REEVES
                             Acting Deputy Director
                             Torts Branch, Civil Division

                             ALTHEA W. DAVIS
                             Senior Trial Counsel
                             Torts Branch, Civil Division

                             /s/ DEBRA A. FILTEAU BEGLEY
                             DEBRA A. FILTEAU BEGLEY
                             Trial Attorney
                             Torts Branch, Civil Division
                             U.S. Department of Justice
                             P.O. Box 146
                             Benjamin Franklin Station
                             Washington, D.C. 20044-0146
                             Phone: (202) 616-4181
Dated: October 6, 2016




                         2